--------------------------------------------------------------------------------

Exhibit 10.1


CHANGE OF CONTROL AGREEMENT




THIS AGREEMENT effective July 1, 2005, by and between HERSHA HOSPITALITY TRUST,
a Maryland real estate investment trust, (the “Company”), and Michael R.
Gillespie (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company desires to employ the Executive to serve as the Chief
Accounting Officer; and


WHEREAS, the parties desire to enter into this Change of Control Agreement
effective as of July 1, 2005 as set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth the parties agree as follows:


1.    Employment. The Company shall employ the Executive, and the Executive
agrees to be so employed, as the Chief Accounting Officer of the Company on the
terms set forth herein.


2.    Term. The term (the “Term”) of the Executive’s employment hereunder shall
commence on July 1, 2005 and shall continue until terminated by either party
upon not less than thirty (30) days’ prior notice to the other party.
Notwithstanding the foregoing, termination of this Agreement and any termination
of the Executive’s employment hereunder shall be subject to the provisions of
Sections 5 and 6 of this Agreement.


3.    Services. The Executive shall devote such amount of his time and attention
to the Company’s affairs as are necessary to perform his duties to the Company.
The Executive shall have authority and responsibility with respect to the
day-to-day operations and management of the Company and Hersha Hospitality
Limited Partnership (the “Partnership”), for which the Company currently serves
as sole general partner, and the Company’s other subsidiaries, as well as
implementation of the long range growth strategy of the Company and the
Partnership and other subsidiaries of the Company, consistent with direction
from the Company’s Board of Trustees (the “Board”).
 

--------------------------------------------------------------------------------


 
4.    Compensation.


(a)    During the Term, the Company shall pay the Executive for his services an
initial annual base salary of $140,000, to be paid in accordance with the
Company’s regular payroll procedures, subject to any increases approved by the
Compensation Committee of the Board (the “Compensation Committee”).


5.    Definitions. For purposes of this Agreement, the following terms shall
have the following definitions:


(a)    “Voluntary Termination” means, the Executive’s voluntary termination of
his employment hereunder, which may be effected by the Executive giving the
Board not less than thirty (30) days’ prior written notice of the Executive’s
desire to terminate his employment or the Executive’s failure to provide
substantially all the services described in Section 3 hereof for a period
greater than four consecutive weeks by reason of the Executive’s voluntary
refusal to perform such services. Notwithstanding the foregoing, if the
Executive gives notice of Voluntary Termination and, prior to the expiration of
the notice period, the Executive voluntarily refuses or fails to provide
substantially all the services described in Section 3 hereof for a period
greater than two consecutive weeks, the Voluntary Termination shall be deemed to
be effective as of the date on which the Executive so ceases to carry out his
duties. For purposes of this Section 5, voluntary refusal to perform services
shall not include taking vacation otherwise permitted, the Executive’s failure
to perform services on account of his illness or the illness of a member of his
immediate family (provided such illness is adequately substantiated at the
reasonable request of the Company), or any other absence from service with the
written consent of the Board. A Voluntary Termination shall not include the
Executive’s resignation with Good Reason (as defined below).
 

--------------------------------------------------------------------------------


 
(b)    “Termination Without Cause” means the termination of the Executive’s
employment by the Company for any reason other than Voluntary Termination or
Termination With Cause.
 
(c)    “Termination With Cause” means the termination of the Executive’s
employment by act of the Board for any of the following reasons:


(i)    the Executive’s conviction for a felony;


(ii)    the Executive’s theft, embezzlement, misappropriation of or intentional
and malicious infliction of damage to the Company’s (or its subsidiaries’)
property or business opportunity;


(iii)    the Executive’s continuous neglect of his duties hereunder or his
continuous failure or refusal to follow any reasonable, unambiguous duly adopted
written direction of the Board or any duly constituted committee thereof that is
not inconsistent with the description of the Executive’s duties set forth in
Section 3 above and;


(v)    the Executive’s abuse of alcohol, drugs or other substances, or his
engaging in other deviant personal activities in a manner that, in the
reasonable judgment of the Board, adversely affects the reputation, goodwill or
business position of the Company.


6.    Voluntary Termination; Termination With Cause.    If (i) the Executive
shall cease being an employee of the Company on account of a Voluntary
Termination or (ii) there shall be a Termination With Cause, the Executive shall
not be entitled to any compensation after the effective date of such Voluntary
Termination or Termination With Cause (except base salary and vacation accrued
but unpaid on the effective date of such event).
 

--------------------------------------------------------------------------------




7.    Change of Control Compensation.


(a)    Compensation. In the event of a Change of Control (as defined below),
during the first year of employment, and a subsequent Termination Without Cause,
the Company shall pay the Executive his pro-rata annual salary, bonus and health
insurance benefits for a period of three months following the termination. In
the event of a Change of Control (as defined below), during the second and third
year of employment, and a subsequent Termination Without Cause, the Company
shall pay the Executive his pro-rata annual salary, bonus and health insurance
benefits for a period of six months following the termination. In the event of a
Change of Control (as defined below) and subsequent Termination Without Cause,
the Company shall fully vest the Executive’s share awards and stock options,
regardless of any vesting schedule. At the Executive’s election, the Change of
Control compensation may be made in one lump sum upon termination or in three
equal monthly payments for the three months following such termination.


(b)    A “Change of Control”, for purposes of this Agreement, shall be deemed to
have occurred if, at any time during the Term, any of the following events
occurs:


(i)    any “person”, as that term is used in Section 13(d) and Section 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
becomes, is discovered to be, or files a report on Schedule l3D or 14D-l (or any
successor schedule, form or report) disclosing that such person is, a beneficial
owner (as defined in Rule 13d-3 under the Exchange Act or any successor rule or
regulation), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors;
 

--------------------------------------------------------------------------------


 
(ii)    individuals who, as of the Effective Date, constitute the Board cease
for any reason to constitute at least a majority of the Board, unless any such
change is approved by the vote of at least 80% of the members of the Board in
office immediately prior to such cessation;




(iii)    the Company is merged, consolidated or reorganized into or with another
corporation or other legal person, or securities of the Company are exchanged
for securities of another corporation or other legal person, and immediately
after such merger, consolidation, reorganization or exchange less than a
majority of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such transaction are held, directly or
indirectly, in the aggregate by the holders of securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;




(iv)    the Company in any transaction or series of related transactions, sells
all or substantially all of its assets to any other corporation or other legal
person and less than a majority of the combined voting power of the then-
outstanding securities of such corporation or person immediately after such sale
or sales are held, directly or indirectly, in the aggregate by the holders of
securities entitled to vote generally in the election of directors of the
Company immediately prior to such sale;
 

--------------------------------------------------------------------------------




(v)    the Company and its affiliates shall sell or transfer of (in a single
transaction or series of related transactions) to a non-affiliate business
operations or assets that generated at least two-thirds of the consolidated
revenues (determined on the basis of the Company’s four most recently completed
fiscal quarters for which reports have been filed under the Exchange Act) of the
Company and its subsidiaries immediately prior thereto;


(vi)    the Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K (or any successor, form or report or item therein) that a change in control
of the Company has occurred; or


(vii)    any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this sentence.


(c)    Certain Transactions., Unless otherwise determined in a specific case by
majority vote of the Board of Trustees of the Company, a Change of Control shall
not be deemed to have occurred for purposes of this Agreement solely because (i)
the Company, (ii) an entity in which the Company directly or indirectly
beneficially owns 50% or more of the voting securities or (iii) any
Company-sponsored employee stock ownership plan, or any other employee benefit
plan of the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule 14D-l, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item thereon)
under the Exchange Act, disclosing beneficial ownership by it of shares of stock
of the Company, or because the Company reports that a Change of Control of the
Company has or may have occurred or will or may occur in the future by reason of
such beneficial ownership.


(d)    Good Reason. “Good Reason,” for purposes of this Agreement, shall be
deemed to mean any of the following:
 

--------------------------------------------------------------------------------


 
(i)    a change in the Executive’s status, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, does not represent a promotion from the Executive’s status, position
or responsibilities as in effect immediately prior to a Change of Control; the
assignment to the Executive of any duties or responsibilities which, in the
Executive’s reasonable judgment, are inconsistent with such status, position or
responsibilities; or any removal of the Executive from or failure to reappoint
or reelect the Executive to any of such positions, except in connection with a
Termination With Cause as defined in Section 5(c), as a result of the
Executive’s death or Permanent Disability, or by Voluntary Termination;


(ii)    a reduction in the Executive’s base salary bonus arrangement as in
effect on the date hereof or as the same may be increased from time to time;


(iii)    the relocation of the Company’s executive offices to a location outside
a thirty-mile radius of New Cumberland, Pennsylvania and Philadelphia,
Pennsylvania and/or the Company’s requiring the Executive to be based at any
place other than a location within a thirty-mile radius of New Cumberland,
Pennsylvania or Philadelphia, Pennsylvania, except for reasonably required
travel on the Company’s business which is not materially greater than such
travel requirements prior to the Change of Control;


(iv)    the failure by the Company to continue to provide the Executive with
compensation and benefits provided for under this agreement or benefits
substantially similar to those provided to the Executive under any of the
employee benefit plans in which the Executive is or becomes a participant, or
the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by the Executive at the time of the Change of Control;


(v)    any material breach by the Company of any provision of this Agreement; or


(vi)    the failure of the Company to obtain a satisfactory agreement from any
successor or assign of the Company to assume and agree to perform this
Agreement.
 

--------------------------------------------------------------------------------


 
8.    Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Pennsylvania.


9.    Assignment. The Executive acknowledges that his services are unique and
personal. Accordingly, the Executive may not assign his rights or delegate his
duties or obligations under this Agreement. The Company’s rights and obligations
under this Agreement shall inure to the benefit of and shall be binding upon the
Company’s successors and assigns.


10.      Headings. Headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.


In WITNESS WHEREOF, the Parties hereto have executed this Change of Control
Agreement as of the date first set forth above.



 
HERSHA HOSPITALITY TRUST
     
BY:______________________________
     
EXECUTIVE
     
BY: ______________________________

 
 

--------------------------------------------------------------------------------

 
 